                    BOARD OF FIRE AND POLICE COMMISSIONERS
                          OF THE CITY OF MILWAUKEE


                In the Matter of the Appeal of Shannon Lewandowski
______________________________________________________________________________


Hearing Dates:       August 10, 2016
                     August 11, 2016

Hearing Location:    City Hall, 200 E. Wells Street, Milwaukee, Wisconsin,
                     August 10, A.M., Room 301-B, P.M., Room 301-A,
                     August 11, Room 301-B

Commissioners:       Kathryn A. Hein
                     Angela McKenzie
                     Ann Wilson

Hearing Examiner:    Rudolph M. Konrad

Appearances:         For the Milwaukee Police Department,
                     Assistant City Attorney Robin A. Pederson

                     For Shannon Lewandowski,
                     Attorney Steven C. McGaver, Gimbel, Reilly, Guerin, and Brown, LLP


                               PROCEDURAL HISTORY

        In an order dated December 16, 2015, Chief of Police Edward A. Flynn found Shannon
Lewandowski guilty of violating the following Milwaukee Police Department rules and
regulations:

          ● Core Value 1.00, Competence, Referencing Guiding Principle 1.03: Failure to use
            time to accomplish the mission of the Department.

          ● Core Value 1.00, Competence, Referencing Guiding Principle 1.05: Referencing
            Standard Operating Procedure relating to Department Owned Vehicles and
            Property, Section 640.15(A)(2): Failure to operate a Department vehicle in a safe
            manner.

          ● Core Value 3.00, Integrity, Referencing Guiding Principle 3.10: Failure to be
            forthright and candid in connection with any administrative inquiry or report.




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 14 Document 80-6                    Ex. 6
       For these violations the Chief suspended her for 5 days for failure to accomplish the
mission of the Department, 30 days for failure to operate a Department vehicle in a safe manner,
and discharged her for failure to be forthright and candid in connection with an administrative
inquiry or report. (Exs. 4 & 6). Shannon Lewandowski appealed the Chief’s order to the
Milwaukee Fire and Police Commission and a hearing was held.


                        SUMMARY OF HEARING PROCEEDINGS

       A hearing was conducted on August 10th and 11th 2016. The hearing was recorded by a
stenographic reporter.

On August 10th testimony was taken from the following witnesses:

For the Police Chief:        Sergeant Cody Smith, Village of Shorewood
                             Lieutenant Sean Hanley
                             Police Sergeant Adam Zieger
                             Lieutenant Steven Kelly

For the Appellant:           Detective Juanita Carr
                             Jordan Lewandowski
                             Police Officer Debra Stacey
                             Police Officer Jessie Vollrath
                             Denise Brown-Rogers
                             Shannon Lewandowski

The written statement of Detective Melanie Beasley was admitted by stipulation. (Ex. 7).

On August 11th testimony was taken from the following witnesses:

For the Police Chief:        Assistant Chief of Police Carianne Yerkes

For the Appellant:           Police Officer Chad Boyack
                             Shannon Lewandowski


                                    FINDINGS OF FACT

We find the following facts have been established by a preponderance of the evidence.

1.     Shannon Lewandowski joined the Milwaukee Police Department (MPD) on June 7, 1999,
       and served as a Police Officer until February 13, 2005, when she was promoted to
       Detective. She served as a detective until she was discharged on December 16, 2015.
       (Exs. 4 & 19).
                                             2




       Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 14 Document 80-6
2.   On January 19, 2015, at approximately 2:00 a.m., Shorewood Police Officer Cody Smith
     (now a sergeant) responded to a noise complaint in Shorewood, Wisconsin. Upon arrival,
     he stopped a vehicle that was leaving the scene of the noise complaint. The driver of the
     vehicle was Shannon Lewandowski’s 19-year old son, Jordan Lewandowski. Smith
     testified that Jordan gave him his driver’s license and either gave him or permitted him to
     see his mother’s business card, which indicated that she was a detective on the
     Milwaukee Police Department. Jordan told him his mother was on her way to their
     location. Smith noticed the odor of alcohol in Jordan’s car and, accordingly, administered
     a breath test and obtained a breath alcohol concentration of 0.09. Jordan then received a
     phone call informing him his mother had been in an automobile accident. Either Jordan
     or a person on the phone told Smith that Jordan’s mother had been in an automobile
     accident, and that someone from MPD was going to pick him up and take him to the
     hospital. (See Ex. 14). Smith then decided not to process the case and left the scene so
     that Jordan could be taken to the hospital. The stop took 15 to 20 minutes. (Smith
     testimony).

3.   Lieutenant Sean Hanley has served on the MPD for 20 years. He was promoted to
     lieutenant in February 2013 and assigned to the Criminal Investigation Bureau covering
     Districts 3 and 5. On the evening of January18/morning of January 19, 2015, he was the
     only investigative lieutenant on duty and was at St. Joseph’s Hospital where a shooting
     victim was being treated, ascertaining how the shooting occurred. The victim’s story did
     not make sense to him and he decided to recover the gun used in the incident as evidence
     prior to the victim being released. He proceeded to District 3 to find a detective who
     could recover the gun. (Hanley testimony).

4.   At District 3, between 12:30 and 1:00 a.m., Hanley directed Detective Juanita Carr to go
     to the shooting victim’s residence to obtain consent for a search and attempt to recover
     the gun. He directed Carr to do this quickly, prior to the release of the victim from the
     hospital. The victim’s residence was located about five minutes away from District 3.
     Hanley instructed her to take someone with her. Lewandowski was not present when this
     conversation occurred. Hanley then drove to District 5. (Hanley testimony).

5.   At approximately 2:17 a.m., on January 19th, Detectives Shannon Lewandowski and
     Juanita Carr were involved in a traffic accident at 35th Street and North Avenue. (Ex. 1).
     Pursuant to standard operating procedures (SOP), Hanley responded to the scene to check
     on the welfare of the officers and conduct a traffic accident investigation. He arrived at
     2:32 a.m. (Hanley testimony; Hanley Aff.).

6.   At the scene, Hanley spoke briefly to Lewandowski who was receiving medical
     treatment, and checked on Carr, who was already in an ambulance. He was briefed by
     Sergeants Wade Grubich and Adam Riley. Grubich told him the detectives’ squad was
     eastbound on North Avenue and entered the intersection on a green light and was struck
     by a vehicle going northbound on 35th Street that drove through the red light. Riley told
                                              3




     Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 14 Document 80-6
     him he had heard from others at the scene that Lewandowski was going to UWM because
     her son had been stopped by police. Riley also told him the squad’s emergency lights
     were on but that he did not know of any assignment that required the use of the
     emergency lights. Hanley assigned two detectives to conduct interviews at the scene.
     Under SOP 650.40(A), Hanley was required to complete the accident investigation in
     three days. (Exs. 1 & 3; Hanley testimony; Hanley Aff.).

7.   Hanley returned to District 5 to pick up department medical forms and proceeded to
     Froedtert Hospital where the officers were being treated. He arrived at the hospital at
     5:20 a.m. He explained to Lewandowski the process to be to be followed by officers
     injured on duty and told her they would talk about the accident later. She complained
     about an injury to her foot but was walking on it and seemed in fairly good spirits. He
     spent about 20 minutes with Lewandowski. She walked him to Carr’s room and he
     explained the injury on duty process to her too. He had no difficulties communicating
     with her either. He did not conduct any interviews at the hospital because of the presence
     of family, friends and medical staff. He left the hospital at 6:22 a.m. to return to District
     5. (Hanley testimony; Hanley Aff.).

8.   At 6:38 a.m., while driving to District 5, Hanley received an unsolicited call from
     Lewandowski. (Ex. 14, p. 13.). She asked him if he wanted to know about the accident.
     Hanley responded “yes”, pulled over, and took her statement. (Ex. 1, p. 6). Lewandowski
     told Hanley that she was going to assist Carr with her consent-search assignment, when
     she was contacted by Police Officer Melanie Beasley (now Detective) at District 5
     concerning a personal matter and a restraining order against another officer. Rather than
     going to pick up the gun as assigned, she and Carr decided to go to District 5 so she could
     provide support and protection for Beasley. While driving to District 5, Lewandowski
     received a phone call from her son telling her he had been stopped by the UWM police.
     (Ex. 14, p.12). She then began driving to the UWM area to find him. He was to call her
     back once he ascertained his location. She told Hanley that she had given her phone to
     Carr to find something in it. She was driving 45 mph eastbound on West North Avenue
     approaching 35th Street and using her emergency lights to make cars get out of her way.
     As she drove into the intersection on a green light, the squad was struck by a vehicle
     running a red light traveling northbound on 35th Street. (Hanley testimony; Ex. 1, p. 6;
     Hanley Aff.).

9.   During the conversation, Lewandowski sounded lucid and responsive to Hanley, and had
     no hesitation or reservation speaking with him, nor any difficulty communicating with
     him. It was during this conversation that Hanley learned the search for the gun he had
     ordered had not occurred. (Hanley testimony). Hanley testified that it was concerning to
     him that the gun search had not occurred prior to the time of the accident because of the
     exigency of the assignment. When Lewandowski agreed to assist Carr with her
     assignment, she effectively put herself on the assignment and was obligated to carry it out
     in a timely fashion. When Lewandowski chose to go to two other locations prior to
     completing the assignment, she was pushing off the assignment without permission and

                                              4




     Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 14 Document 80-6
      into overtime. Detectives are not permitted to change or rearrange their assignments
      without permission from a supervisor. Lewandowski’s decision to go to District 5 to
      support Beasley was not an appropriate use of police time. In addition, permission is also
      required if an officer wants to assist a family member while on duty. Hanley testified he
      would not have given Lewandowski permission to go to Shorewood to interfere with a
      police investigation. (Hanley testimony).

10.   On January 21, 2015, Hanley interviewed Carr at her home. Carr stated that
      Lewandowski volunteered to assist her with the consent search for the gun. However,
      once they were in the squad, Lewandowski asked to go to District 5 to help a friend first
      and do the consent search later. Carr agreed to do that. Carr stated that Lewandowski
      turned on the emergency lights while eastbound on North Avenue at Sherman Blvd.
      (4200 block) to scare off prostitutes on the sidewalk and might have left the lights on.
      She was not paying attention because Lewandowski had given Carr her cell phone and
      asked her to find “Melanie” in it. Carr did not mention UWM and Hanley did not ask her
      about it because he did not want to color her view of what had occurred. Carr made no
      mention to him of an earlier attempt to recover the gun by herself. She indicated her
      memory had suffered from the accident causing her to forget things she easily
      remembered before the accident. (Hanley testimony; Ex. 1, p. 6).

11.   Hanley completed his report on January 22, 2015, and forwarded it to Acting Captain
      Johnny Sgrignuoli for review. He did not recommend discipline against either Carr or
      Lewandowski. Sgrignuoli then forwarded the report to Internal Affairs for further
      investigation. (Hanley testimony; Ex. 1; Hanley Aff.).

12.   On January 29, 2015, Sergeant Adam Zieger in Internal Affairs received the assignment
      to conduct an investigation into allegations of rule violations by Lewandowski. Zieger
      prepared a summary report of his investigation. He interviewed witnesses, the detectives
      involved, and the Shorewood police sergeant. He also reviewed the police reports, CAD
      reports, the Squad Accident report filed by Hanley, citations, inventory, and the
      Department of Justice alcohol report. (Zieger testimony; Ex. 8).

13.   Zieger conducted a PI-21 interview of Lewandowski on April 14, 2015. She admitted that
      she was going to District 5 to meet Beasley instead of proceeding to attempt to pick up
      the gun. She believed there was no urgent need to recover the gun. Lewandowski stated
      she was going to District 5 because Beasley had asked her to come. She intended to pick
      up the gun after she had met with Beasley. She believed helping Beasley was a legitimate
      police purpose that took precedence over recovery of the gun because the gun recovery
      was not her assignment, and she was only helping Carr fulfill her assignment. Zieger
      testified that if Lewandowski had provided any other reason as to why she was going to
      District 5, he would have noted it in his report. (Zieger testimony; Ex. 8).

14.   Lewandowski told Zieger that she used the emergency lights when she neared 36th Street
      and saw a car in the parking lane that appeared about to pull into traffic. She briefly
                                              5




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 14 Document 80-6
      sounded her siren and turned on her emergency lights but had not turned them off before
      the accident occurred. The only reason she gave for turning on the emergency lights was
      to warn the car in the parking lane not to pull out. She gave Zieger no explanation why
      she still had the emergency lights on as she went through the 35th Street intersection.
      (Zieger testimony; Ex. 8, p. 22).

15.   During the PI-21 interview, Lewandowski told Zieger that nearly all of the statements
      attributed to her in Hanley’s report were not true. Specifically, the statement attributed to
      her about going to meet her son. She told Zieger she knew her son Jordan had been
      stopped before she left District 3 because he had called her as she entered the squad.
      When he called her, he was unsure of where he was and she told him to call her when he
      knew his location. She then gave her phone to Carr to look up Beasley’s number and to
      answer the phone if it rang. (Zieger testimony; Ex. 8, p. 21, para. 3).

16.   Zieger also interviewed Carr on April 14, 2015. She indicated that she was still suffering
      from a concussion and was receiving treatment and had not returned to work. She did not
      recall if she was instructed to recover the gun or if she decided to do it on her own.
      Lewandowski offered to go with her but she had a prior task to perform that Carr
      assumed involved a police matter. She did not see how the accident occurred because she
      was looking for a telephone number in Lewandowski’s cell phone. She did not know why
      Lewandowski needed the number but was told to answer the phone if Jordan called. She
      recalled that when they were between North Sherman Blvd. and North 35th Street there
      was a car on the road and Lewandowski turned on her emergency lights to prompt the car
      to move over. Lewandowski mentioned something about prostitutes. She does not know
      if the lights were turned off before the accident occurred. (Zieger testimony; Ex. 8, pp.
      17-19).

17.   Zieger interviewed officers who responded to the scene. Officer Boehlke stated he was
      located further down the scene and from a distance, Lewandowski appeared distraught,
      very “worry-some”, and slightly agitated. Officer Kuspa told Zieger that Lewandowski
      had an apparent leg injury, was very incoherent, and kept yelling, “Go get my son.”
      Officer Deb Stacey told Zieger that she briefly spoke with Lewandowski and she was not
      making any sense and told her to go get her son. Officer Vollrath acknowledged to Zieger
      that there was discussion among officers about Lewandowski going to meet her son but
      none of the statements were from Lewandowski. Officer Beasley told Zieger that she had
      attempted to talk in person to Lewandowski earlier in the day at District 5, but
      Lewandowski did not have time. They agreed to meet later at District 5 at 2:00 or 3:00
      a.m., and when Lewandowski did not arrive, Beasley called Lewandowski at 3:00 a.m.,
      but there was no answer. Beasley wanted to talk to Lewandowski about “a lot of things”,
      including a report. (Zieger testimony; Ex. 8; Ex. 7).

18.   Zieger interviewed Jordan Lewandowski on June 11, 2015. Jordan acknowledged to
      Zieger he was stopped by a law enforcement agency on January 19, 2015, at about 1:00
      or 1:30 A.M., a few blocks away from UWM’s Sandburg Hall. He called his mother and
                                               6




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 14 Document 80-6
      told her he had been pulled over by police and would call her when he was done. She
      replied “Alright, bye,” and there was no further conversation. Jordan denied that his
      mother asked him to call her back after he had determined his location and stated his
      mother did not say she wanted to meet him. He stated he did not inform his mother he
      was near UWM. He told Zieger that his phone was answered by the officer who
      conducted the stop. The officer told him his mother was involved in an automobile
      accident and then left. Jordan then obtained an exact address of his friend’s residence,
      and two unknown officers picked him up and brought him to the hospital. (Zieger
      testimony; Ex. 8, p. 22).

19.   Lewandowski was served with charges on or about October 7, 2015 and November 20,
      2015. After department members are served with charges, they may submit a written
      response to the charges. Lewandowski responded to the first two charges, 1) failure to use
      time to accomplish the mission of the department, and 2) failure to operate a department
      vehicle in a safe manner, on October 11, 2015. (Ex. 9). She stated that Beasley requested
      her help to file a felony case, and to help her deal with the fear and stress she was
      experiencing during work because of an earlier assault by a co-worker. On November 12,
      2015, Lewandowski filed an additional response to the initial charges. (Ex. 10). In her
      second response, she stated that she was knocked unconscious and when she gained
      consciousness, she asked officers at the scene to bring her son to the hospital. She denied
      ever making any verbal statements that she was driving to UWM when the accident
      occurred and criticized the lack of any written reports substantiating the allegation. She
      also accused Hanley of lying about the content of the phone call she made to him after
      the accident. On November 27, 2015, Lewandowski responded to the third charge,
      “failure to be forthright and candid, orally or in writing, in connection with any
      administrative inquiry or report”. (Ex. 11). In her third response, she again asserted the
      statements Hanley made regarding her cell phone call to him after the accident were
      untrue. She denied stating she traveled 45 mph. She denied stating her son had been
      stopped by UWM police. She further questioned the investigative integrity of the internal
      investigation.

                                     CONCLUSIONS OF LAW

20.   This appeal is governed by the seven “just cause” standards set forth in Wis. Stat. sec.
      62.50(17) (b). The Commission must find by a preponderance of the evidence that there
      is just cause to sustain the charges. Preponderance of the evidence means “more likely
      than not,” rather than just possible. See, e.g., U.S. v. Johnson, 342 F.3d 731, 734 (7th Cir.
      2003). We conclude that all seven standards are satisfied with respect to the charges
      against Shannon Lewandowski.

21.   The first just cause standard asks, “whether the subordinate could reasonably be expected
      to have knowledge of the probable consequences of the alleged conduct.” Shannon
      Lewandowski had been a police officer for 15 years, 10 of which she held the rank of
      detective; accordingly, she should know that integrity and honesty are fundamental to
                                               7




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 14 Document 80-6
      police work. Likewise, she should know that while on duty, officers are expected to do
      police related work and when given an assignment, they are expected to perform the
      assignment and are not to deviate without permission from their supervisor. Also, officers
      are expected when driving police vehicles to observe the traffic laws, as every civilian
      driver, and the particular laws governing police vehicles, including those governing the
      use of emergency lights. These principles are clearly established in Milwaukee Police
      Department rules and are currently embodied in the core values and referencing guiding
      principles noted above under Procedural History. Moreover, Lewandowski never testified
      or argued that she did not know the consequence of being untruthful, or of violating the
      rules governing use of police vehicles, or not using time to accomplish the mission of the
      Department. We conclude the Chief has satisfied the first standard by a preponderance of
      the evidence.

22.   The second just cause standard asks, “whether the rule or order the subordinate allegedly
      violated is reasonable.” Core Value 3.00 – Integrity, tells department members their
      conduct must be beyond reproach and worthy of public trust. This requires them to be
      honest and truthful in word and deed. Reference Guiding Principle 3.10, requires
      department members to be “forthright and candid in connection with any administrative
      inquiry or report.” (Ex. 1). We have no difficulty concluding that the integrity policy is
      reasonable. It is not necessary to explain at length the self-evident reasons that the
      integrity policy is reasonable. The subject is also addressed in Paragraph 31 of this
      decision. The reasonableness of the remaining two rules are also self-evident. Police
      officers are subject to the general traffic laws as are other drivers. Certain specific laws
      grant police officers additional authority to handle emergencies under strictly limited
      conditions. These judgments have been made for the most part by the Legislature and,
      therefore, are as a matter of law “reasonable.” Using department time to accomplish the
      mission of the department is basic not only to police work but to all employment. Finally,
      Lewandowski made no argument that these three rules are in any way unreasonable. We
      conclude the Chief has satisfied the second standard by a preponderance of the evidence.

23.   The third just cause standard asks: “whether the Chief, before filing the charge against
      the subordinate, made a reasonable effort to discover whether the subordinate did in fact
      violate the rule or order.” Zieger testified regarding the effort made to investigate this
      case, which is recorded in Exhibit 8. Moreover, Lewandowski submitted three
      memoranda to the Chief responding to each charge. (Exs. 9, 10 & 11). We conclude the
      Chief has satisfied the third standard by a preponderance of the evidence

24.   The fourth just cause standard asks, “whether the effort was fair and objective.”
      Reviewing the entire record in this matter, we find no evidence pointing to any animus
      directed against Shannon Lewandowski. Lewandowski makes three accusations of bias
      against her. First, she accuses Lieutenant Hanley. She testified that his summary of her
      phone call to him in the Incident Report of the squad accident was false and made in
      retaliation against her for helping Beasley, but when pressed she could cite no facts in
      support of her allegation. Hanley testified he never supervised Beasley, who was a police
                                               8




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 8 of 14 Document 80-6
      officer and not a detective; never received any reports from Beasley alleging a sexual
      assault; and was never informed of any allegations by Lewandowski. He had no idea
      there had been an allegation of sexual assault by Beasley until he was contacted by
      Internal Affairs. Lewandowski also attempted to impeach Hanley’s credibility by
      claiming he did not visit or talk to her at Froedtert Hospital. This attempt at impeachment
      was refuted by the testimony of Lieutenant Kelly, who responded to the scene as a
      forensic supervisor and rode in the ambulance transporting Lewandowski to the hospital.
      He checked in with both detectives when they were situated in their rooms and obtained
      information needed for reports that Hanley would need to complete. When Hanley
      arrived, he briefed him and showed him the location of the rooms. While he waited for
      his forensic investigator to pick him up from the hospital, he saw Hanley enter
      Lewandowski’s room. Jordan Lewandowski also testified that Hanley spoke to his
      mother at Froedtert just before she was discharged. We find Lewandowski’s accusation
      and evidence of bias on the part of Hanley not to be credible. (Hanley testimony; Kelly
      testimony).

25.   Her second accusation of bias is against the TAC squad officers who reportedly said at
      the scene of the accident that she had been going to UWM to meet her son who had been
      stopped by the police. However, according to her own testimony at the hearing, she made
      similar-sounding statements to Officers Stacey, Krumnow and Vollrath. She testified
      that she told them to get her son at UWM. She meant, however, to get her son to take
      him to the hospital, not that she had been on her way there before the accident.
      Lewandowski objected to the statements of the TAC officers as hearsay, but also argued
      that the statements were evidence of their bias against her. The statements of the TAC
      officers, however, are either true, or the product of confusion on their part, or of
      misunderstanding or mistake by those reporting them. The Commission, nevertheless, has
      disregarded those statements to the extent they imply Lewandowski was proceeding to
      meet her son before the accident occurred. The Commission relies on other evidence to
      support this conclusion. See paragraphs 8, 24, above. The reported statements of the TAC
      officers at the scene of the accident are ambiguous, reported via hearsay, and purport to
      be reports of what Lewandowski said immediately after she sustained injuries in the
      accident. Accordingly, whether the TAC officers’ statements were the product of bias or
      not is irrelevant, because the Commission does not rely on those statements in reaching
      its conclusions. We note, however, the record contains no evidence of any bias on the
      part of the TAC officers.

26.   Her third accusation of bias appears to be against Sergeant Zieger and other officers who
      conducted the investigation. It is unclear, however, if she claimed officers were biased
      against her, or if the investigative process they employed exhibited bias, or if the
      investigation was done in an unprofessional manner. In any case, there is no evidence in
      the record of bias or unprofessionalism on the part of Zieger or the other officers who
      conducted the investigation. The Chief has satisfied the fourth standard by a
      preponderance of the evidence.


                                               9




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 9 of 14 Document 80-6
27.   The fifth just cause standard asks, “whether the Chief discovered substantial evidence
      that the subordinate violated the rule or order as described in the charges filed against the
      subordinate.” This appeal presents two diametrically opposed versions of the events of
      January 19, 2015. The first version is essentially summarized in Hanley’s Incident
      Report. In her statement to Hanley at 6:38 A.M., after she had been discharged from the
      Froedtert Hospital, she admitted two of the three violations. She admitted she was not on
      her way to recover a gun as directed, but rather was first on her way to District 5 to assist
      Officer Beasley with a personal matter, and then deviated from that detour to drive to the
      eastside of Milwaukee to meet her son who had been stopped, she believed, by UWM
      police. She also admits in her statement to Hanley that after she received the phone call
      from her son informing her that he had been stopped by police, she activated her
      emergency lights to move cars out of the way and commenced driving 45 mph in a 30
      mph zone. The second version is the statement she gave to Zieger in her PI-21 interview,
      which is essentially the same as she testified at the hearing. In this version she admits she
      was proceeding to District 5 to support Beasley, but maintains her mission to aide
      Beasley was a police purpose. She denies she was going to the eastside to meet her son at
      the scene of the police stop. She denies she was speeding or that she used her emergency
      lights improperly. The Chief concluded that she told the truth to Hanley and was
      untruthful in her PI-21 interview. Accordingly, he charged her with untruthfulness.

28.   The two statements cannot be reconciled by finding that the disparity was the result of
      either a misunderstanding or mistake by Hanley, or of misstatements by her caused by
      her injuries. The most compelling reason for rejecting these possibilities is that
      Lewandowski herself rejected them. She did not testify that Hanley correctly recorded
      her statement but misunderstood her when she explained “get her son” meant to take him
      to the hospital after the accident, or he heard 45 when she said 35, or did not fully
      understand her reasons for turning on her emergency lights or for going to District 5. She
      did not testify that Hanley correctly recorded her statement, but what she told him was
      incorrect because she was still dazed and confused by her injuries and told him things
      that she later realized were incorrect. She testified he lied and made bias accusation
      against him that she could not prove. In addition, she accused the investigators of bias, or
      incompetence, and misconduct, none of which she proved.

29.   Because the two versions of events were not the result of misunderstanding or confusion,
      the question is who was telling the truth. For the following reasons, the Commission
      concludes that Hanley’s version of events is true and Lewandowski’s PI-21 version is
      false.

         (1) Hanley had no reason to lie. Lewandowski was unable to prove that he acted with
         any bias or ill will. See paragraph 22, above. The Commission found his testimony to
         be credible. Lewandowski, once she realized the implications of what she had told
         Hanley, could avoid discipline only by denying in her testimony and in her PI-21
         interview what she had told Hanley. She had to deny she was on her way to meet her
         son, she had to deny she was speeding and used her emergency lights to clear the
                                               10




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 10 of 14 Document 80-6
   way. Moreover, she had to find a reason for not retrieving the gun immediately after
   leaving District 3.

   (2) Although she denied in her testimony and her PI-21 statement that she was on her
   way to meet her son, her statement was contradicted by the testimony of Shorewood
   Sergeant (then Officer) Cody Smith, who had no reason to lie and whose testimony
   the Commission found to be credible. Jordan Lewandowski’s testimony and
   statement to Zieger that his mother did not ask him to call him back when he had a
   better idea of his location is contradicted by her own testimony. She testified she
   asked him to call her back when he knew his location. Her explanation of why she
   needed to know her son’s exact location when she already knew he had been stopped
   on the eastside was not convincing. A more likely explanation is that she planned to
   meet him at that location.

   (3) Lewandowski testified that while at District 5 she placed herself on the gun
   retrieval assignment because she heard on her radio the dispatch of Carr to St.
   Joseph’s Hospital to assist in the shooting investigation. She cut her conversation
   with Beasley short and proceeded to drive to St. Joseph’s Hospital. While on her way,
   Carr told her that her help was not needed and Lewandowski, apparently, proceeded
   to District 3. The CAD report, which captured all calls related to the shooting, does
   not record a dispatch of Carr to St. Joseph’s Hospital, nor do the dispatch records of
   her squad. There was no dispatch for Lewandowski to hear. Moreover, according to
   Hanley, Carr was never at St. Joseph’s Hospital, and, had she gone there, she would
   have reported her location to the dispatcher.

   (4) At District 3 Hanley briefed Carr about the shooting and directed her to attempt to
   retrieve the gun. When Lewandowski met Carr at District 3, Carr was writing reports
   when a sergeant - neither could name but whom Lewandowski described as a black
   sergeant - asked if the gun had been retrieved. Lewandowski and Carr teamed up to
   retrieve the gun. Lewandowski, however, wanted to go to District 5 first and Carr
   agreed. There is no reasonable explanation from Lewandowski as to why the gun
   retrieval assignment was delayed.

      ● First Carr and Lewandowski claim they did not know the case was not simply
        a self-inflicted gunshot wound and was more urgent than it appeared to them
        at the time. Hanley, however, had fully briefed Carr at District 3 and it was
        incumbent on Carr to fully brief Lewandowski.

      ● Second, both Carr and Lewandowski testified a sergeant’s question at District
        3 prompted them to do a second search rather than leave it to the next shift.
        Lewandowski described the sergeant as a black sergeant. Police records,
        however, disclose that there was likely no black sergeant at District 3 at that
        time. (Hanley testimony; Ex. 15; Ex. 16)

                                       11




Case 2:16-cv-01089-WED Filed 04/22/19 Page 11 of 14 Document 80-6
      ● Third, Carr and Lewandowski later claimed Carr had attempted to retrieve the
        gun earlier; that is, she had stopped at the house after she left St. Joseph’s
        Hospital and before she returned to District 3. Because she had made an
        earlier attempt, the timing of the second event was less urgent. As part of this
        explanation, in order to create time for the purported first attempt to occur,
        Carr claims Hanley briefed her earlier at St. Joseph’s Hospital, however, she
        was never dispatched to St. Joseph’s Hospital, never reported her location at
        St. Joseph’s Hospital, and Hanley did not see her there and would not have
        had to brief her at District 3 had he briefed her earlier or at St. Joseph’s
        Hospital.

      ● Fourth, Carr claims she went to the house, knocked on the door, but no one
        answered. Carr, however, was told by Hanley to not undertake the assignment
        alone. He told her to take someone with her. Moreover, the CAD report does
        not record her either proceeding the that location or reporting her arrival at
        that location. It strains credibility to believe an experienced police detective
        would try to conduct a search for a gun recently used in a shooting, alone, in
        the middle of the night, without reporting his or her location. Asked about
        this, she explained that she would have reported her location and asked for
        backup had someone answered the door. Under numerous scenarios, that
        would have been too late for her own safety.

      ● Exhibit 15 is the CAD report of all calls related to the shooting victim at St.
        Joseph’s Hospital from 10:37 P.M., January 18, 2015, until 3:50 A.M.,
        January 19, 2015. The CAD report shows Detective Troy Johnson was
        dispatched to St. Joseph’s Hospital at 10:58. The CAD contains no entry
        indicating Detective Carr, Squad 9288, was either dispatched or reported to
        St. Joseph’s Hospital, or that Carr ever reported to the house she was directed
        to search. Had Carr called to report she was going to or arrived at St. Joseph’s
        Hospital, it would have been noted on the CAD report. Moreover, if
        Lewandowski’s testimony is true that she heard Carr being dispatched to the
        hospital, the dispatch of Carr’s squad would have appeared on the CAD. It
        would be an unbelievable oversight if she had been called and it was not
        recorded on CAD. Had Carr gone to the house to obtain permission to search
        for the gun and had no one answered her knock at the door, there should be a
        CAD report of her arriving at the house and she should have filed a
        supplement in the report system stating she knocked on the door and there was
        no answer. (Hanley testimony)

      ● Fifth, neither Lewandowski nor Carr mentioned an earlier search to Hanley
        when he first interviewed them. Both Lewandowski and Carr first mentioned
        the earlier search after they became subject to an Internal Affairs
        investigation. Additionally, when Lewandowski was interviewed by Zieger,
        the report of the interview made no reference to Lewandowski going to

                                      12




Case 2:16-cv-01089-WED Filed 04/22/19 Page 12 of 14 Document 80-6
                 District 5 to help Beasley. Lewandowski testified she thought she told him of
                 the dual purpose. She did not tell him, however, that Carr had made an earlier
                 attempt to recover the gun. She first mentioned that Carr had gone earlier to
                 attempt to recover the gun in her October 11, 2015, memorandum in response
                 to charges. (Lewandowski testimony)

         (5) Finally, Hanley’s and Smith’s testimony was straight forward and professional;
         whereas, Lewandowski’s testimony was at times combative and evasive.

      The Chief has satisfied the fifth standard by a preponderance of the evidence.

30.   The sixth just cause standard asks, “whether the Chief is applying the rule or order fairly
      and without discrimination against the subordinate.” As discussed above, we find a
      thorough investigation was conducted with no credible evidence of animus against
      Lewandowski. The testimony of Assistant Chief Carianne Yerkes, the Discipline Review
      Summary, and the supporting documents establish the considerations - both aggravating
      and mitigating - that were presented for the Chief’s consideration. We find nothing unfair
      or improper about any of them. (Ex. 18, 19, 20, 21). We conclude the Chief has satisfied
      the sixth standard by a preponderance of the evidence.

31.   The seventh and final just cause standard asks, “whether the proposed discipline
      reasonably relates to the seriousness of the alleged violation and to the subordinate’s
      record of service with the department.” We noted earlier that the need for police officers
      to follow the directives of their supervisors, obey the rules governing the use of police
      vehicles, and most importantly, be truthful in the performance of their duties, in writing
      official reports, and in answering question during an inquiry, is self-evident.
      Lewandowski, although she claims she did not violate these rules, did not challenge the
      importance of these rules to police department operations. We find the testimony of
      Assistant Chief Yerkes, explaining how police officers’ untruthfulness damages the
      effectiveness of the police department particularly and law enforcement generally, to be
      credible and convincing. The seriousness of this violation cannot be understated. When
      questioned about it by her superior officers, Lewandowski was untruthful and evasive.
      Rather than holding herself accountable for her actions, she attacked the credibility of
      others. When asked by Commissioner McKenzie if she now realizes that the priority of
      her assignments is decided by her supervisor and not by her, she did not clearly answer
      the question until her own counsel asked her again on redirect. We conclude the Chief
      has satisfied the seventh standard by a preponderance of the evidence. We further
      conclude that the good of the service requires that Shannon Lewandowski be disciplined
      in accordance with the Chief’s order and discharged from the Milwaukee Police
      Department for the charges have been sustained.




                                              13




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 13 of 14 Document 80-6
                                        DECISION

         The Appellant, Shannon Lewandowski, is ordered suspended for 5 days without pay for
the first charge, 30 days without pay for the second charge and discharged from the Milwaukee
Police Department for the third charge in accordance with the Chiefs order.




                                                            Date    jl




                                                            Date



                                                                   I\   /Jc/!(c,
                                                            Date




                                             14



      Case 2:16-cv-01089-WED Filed 04/22/19 Page 14 of 14 Document 80-6
